Scott, J. (dissenting).
The evident intent of the parties was to admit that an action had been commenced after September 1st for the July and August rent and had proceeded to judgment. As the September rent was due when the action was begun, it should have been included. Lorillard v. Clyde, 122 N. Y. 47. I see nothing to be gained by reversing the judgment merely to allow formal proof of a conceded fact.
The judgment should be reduced to $215, and as reduced should be affirmed, without costs.
Judgment reversed, new trial ordered, with costs to abide event.